 

Case 1:21-cv-10515-FDS Document1 Filed 03/26/21 Page 1 of 8

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

SHM PLYMOUTH, LLC, ) Case No.
- )
) IN ADMIRALTY
Plaintiff, )
) VERIFIED COMPLAINT
v. ) FOR VESSEL ARREST,
) INTERLOCUTORY SALE AND
M/Y APPIAN WAY, Official No. 1040343, AND ) FOR MONEY DAMAGES FOR
ALL OF HER ENGINES, TACKLE, ) BREACH OF MARITIME CONTRACT
ACCESSORIES, EQUIPMENT, FURNISHINGS)
AND APPURTENANCES, in rem; and PATRICK )
TINSMAN, an individual, in personam, ) F.R.C.P. Supplemental Admiralty
) Rules C and E.
Defendants. )
)
) 46 U.S.C. Sections 30101- 31343
)
Plaintiff alleges:
JURISDICTION

Ll; This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1333(1), 28
U.S.C. § 1333 and the Commercial Instruments and Maritime Lien Act, embodied at 46 U.S.C.
sections 31301, et seq. This action is a maritime and admiralty claim within the provisions of
Rule 9(h) of the Federal Rules of Civil Procedure, and within the Supplemental Rules for Certain
Admiralty and Maritime Claims and of this Honorable Court. Plaintiff, SHM PLYMOUTH,
LLC (hereinafter “PLAINTIFF”) brings this action on its own behalf and on behalf of all parties
who were, are or may become interested in all or part of the property which is the subject of this

litigation, as their interests may appear.
Case 1:21-cv-10515-FDS Document1 Filed 03/26/21 Page 2 of 8

PARTIES

2. PLAINTIFF is and was at all times material herein a Delaware limited liability
company in good standing and existing by virtue of the law of the State of Delaware and
registered to do business in Massachusetts. PLAINTIFF owns and operates a boatyard located at

14 Union Street, Plymouth, MA 02360.

3. United States Coast Guard records reflect that the DEFENDANT VESSEL is a year
1994, 54-foot Hatteras yacht, U.S. Coast Guard Official Number 1040343. She is now and will
during the pendency of this action be within the waters of the District of Massachusetts, and

hence within the admiralty jurisdiction of this Honorable Court.

4. Plaintiff is informed and believes and thereon alleges Defendant, PATRICK
TINSMAN, is an individual residing in the State of Maine and is the owner of the DEFENDANT

VESSEL.
FIRST CAUSE OF ACTION
(Breach of Maritime Contract for Necessaries -- Against All Defendants)

5. PLAINTIFF refers to Paragraphs | through 4, inclusive, of this Complaint and

incorporates them as though fully set forth herein.

6. Beginning in October, 2019, at the request of Defendant PATRICK TINSMAN,
PLAINTIFF provided certain services for the benefit of the DEFENDANT VESSEL, including
but not limited to: checking general condition of engines; change fuel filters; change oil and
filters on main engines; service water pumps; service generator; replace port engine main water

pump; replace 4 main batteries; replace main battery switches; start and diagnose port main
Case 1:21-cv-10515-FDS Document1 Filed 03/26/21 Page 3 of 8

engine and port generator; service through hull valves; replace 5 bilge pumps; troubleshoot and
repair shore power connections; and obtain and analyze oil samples; of the DEFENDANT

VESSEL and storing her.

i, The services PLAINTIFF provided included vessel repairs, improvements and
refurbishment, all of which constitute “necessaries” for purposes of the Commercial Instruments
and Maritime Lien Act (46 U.S.C. section 31301, et seq.). The Commercial Instruments and
Maritime Lien Act specifically provides that "necessaries includes repairs, supplies, towage, and
the use of a dry dock or marine railway." 46 U.S.C. section 30301 (Emphasis added), see also
Boat LA SAMBRA v. Lewis, 321 F.2d 29 (9th Cir. 1963) (recognizing vessel repairs give rise to
maritime lien); and Bradford Marine, Inc. v. The SEA FALCON, 64 F.3d 585 (11th Cir. 1995)
(recognizing maritime liens arise for vessel repair services). Vessel storage services also give
rise to a maritime lien under the General Maritime Law of the United States. See, e.g., Ex Parte
EASTON, 95 U.S. 68, 75-77 (1877) ("contract for wharfage is a maritime contract [and a]
maritime lien arises against the ship or vessel in favor of the proprietor of the wharf"); see also
The WESTERN WAVE, 77 F .2d 695 (5th Cir. 1935) (so recognizing); Marubeni-lida
(America), Inc. v. Nippon Yusen Kaisha, 207 F. Supp. 418, 419 (S.D.N.Y. 1962) ("furnishing of
wharf facilities are maritime services"); The SUELCO, 286 F. 286, 288 (S.D.N.Y. 1922)
("wharfage is the basis of a maritime lien generally, and even in a vessel's home port"); and
Humphreys R., Inc. v. F/V NILS 603 F. Supp. 95, 98 (Dist. Va. 1984) ("wharfage contracts are
within the maritime jurisdiction [and are] subject to a maritime lien under the general maritime

law").

8. PLAINTIFF in the regular course of business sent Defendant PATRICK

TINSMAN invoices for the above described and other work.
 

Case 1:21-cv-10515-FDS Document1 Filed 03/26/21 Page 4 of 8

9, Although he paid PLAINTIFF $12,368.56, Defendant PATRICK TINSMAN

failed and refused to pay the balance due or any part thereof.

10. On account of such failure and refusal, the account for the DEFENDANT

VESSEL remains in arrears in an amount of not less than $34,147.45.

11. PLAINTIFF has fully satisfied all obligations required of it as a maritime goods

and services provider.

12. Despite PLAINTIFF’S repeated demands to pay monies due and owing for
maritime goods and services provided for the benefit of the DEFENDANT VESSEL, the
DEFENDANT VESSEL and her owner, the in personam Defendant, PATRICK TINSMAN,
have failed and refused, and they continue to fail and refuse, to pay sums necessary to satisfy
PLAINTIFF’s maritime lien, which now encumbers the DEFENDANT VESSEL as a matter of

law.

13. By reason of the foregoing, PLAINTIFF has been damaged in a sum of not less
than $34,147.45, plus pre-judgment and costs of suit, no part of which has been paid by the

DEFENDANT VESSEL, by Defendant PATRICK TINSMAN or anyone else.
WHEREFORE, plaintiff prays:

1. That process in due form of law pursuant to this Court’s Admiralty and Maritime
jurisdiction issue in rem against the DEFENDANT VESSEL, her rigging, tackle, apparel,
furniture, engines, bunkers, and all other necessaries thereunto appertaining and belonging, and
that all persons claiming any interest in the DEFENDANT VESSEL be cited to appear and

Answer this Verified in rem Complaint;
 

Case 1:21-cv-10515-FDS Document1 Filed 03/26/21 Page 5 of 8

2 That the in personam Defendant, PATRICK TINSMAN, be cited to appear and

Answer this Verified Complaint;

a. That PLAINTIFF’s maritime lien be declared to be valid and subsisting in an
amount of not less than $23,310.49, plus prejudgment interest and costs of suit, and that such lien
is prior and superior to the interests, maritime and non-maritime liens or claims of any and all

persons, firms or corporations whatsoever;

4. That judgment be entered against the DEFENDANT VESSEL, in rem, and
against the in personam Defendant, PATRICK TINSMAN, jointly and severally, for
PLAINTIFF’s damages in a sum not less than not less than $23,310.49, together with
prejudgment interest thereon, plus costs of suit, together with all other amounts which have been
or are required to be disbursed by PLAINTIFF for the care, insuring, preservation, storage and
mooring of DEFENDANT VESSEL, and all other advances, expenses, fees, costs and
disbursements by PLAINTIFF, together with post-judgment interest at the maximum statutory

rate;

a That DEFENDANT VESSEL, her rigging, tackle, apparel, furniture, engines,
bunkers, and all other necessaries thereunto appertaining and belonging be condemned and sold
to pay the demands and claims of PLAINTIFF, with interest and costs, and that PLAINTIFF be
authorized to become a purchaser permitted to credit bid at any sale of the DEFENDANT

VESSEL any amounts owing to PLAINTIFF;

6. That it be decreed that any and all persons, corporations or other entities claiming

any interest in the DEFENDANT VESSEL are forever barred and foreclosed of and from all
 

Case 1:21-cv-10515-FDS Document1 Filed 03/26/21 Page 6 of 8

De That the in personam Defendant, PATRICK TINSMAN, be cited to appear and

Answer this Verified Complaint;

a. That PLAINTIFF’s maritime lien be declared to be valid and subsisting in an
amount of not less than $23,310.49, plus prejudgment interest and costs of suit, and that such lien
is prior and superior to the interests, maritime and non-maritime liens or claims of any and all

persons, firms or corporations whatsoever;

4. That judgment be entered against the DEFENDANT VESSEL, in rem, and
against the in personam Defendant, PATRICK TINSMAN, jointly and severally, for
PLAINTIFF’s damages in a sum not less than not less than $23,310.49, together with
prejudgment interest thereon, plus costs of suit, together with all other amounts which have been
or are required to be disbursed by PLAINTIFF for the care, insuring, preservation, storage and
mooring of DEFENDANT VESSEL, and all other advances, expenses, fees, costs and
disbursements by PLAINTIFF, together with post-judgment interest at the maximum statutory

rate;

5 That DEFENDANT VESSEL, her rigging, tackle, apparel, furniture, engines,
bunkers, and all other necessaries thereunto appertaining and belonging be condemned and sold
to pay the demands and claims of PLAINTIFF, with interest and costs, and that PLAINTIFF be
authorized to become a purchaser permitted to credit bid at any sale of the DEFENDANT

VESSEL any amounts owing to PLAINTIFF;

6. That it be decreed that any and all persons, corporations or other entities claiming

any interest in the DEFENDANT VESSEL are forever barred and foreclosed of and from all
 

Case 1:21-cv-10515-FDS Document1 Filed 03/26/21 Page 7 of 8

right or equity of redemption or claim of, in, or to the DEFENDANT VESSEL and every part

thereof;

I That PLAINTIFF recover from all Defendants, jointly and severally, the amount
of any deficiency, including expenses and costs that may be due the PLAINTIFF after applying
the proceeds of the sale of the DEFENDANT VESSEL to the amount of the decree herein

requested; and

8. That PLAINTIFF have such other and further relief in justice it may be entitled to

receive, and which this Honorable Court deems just and proper.

Respectfully submitted,

The plaintiff,

SHM PLYMOUTH, LLC
< A AX

Oryey:

  
    

 

BO #564424

 

GUARD LAW LLC
1165 Washington Street
Hanover, MA 02339

Tel: (781)681-6665

Fax (781)681-6664

Email: steve@guardlaw.net

Date: Marek 2021

VERIFICATION

I, David Johnson, declare under penalty of perjury under the laws of the United States

and the State of Massachusetts as follows:
Case 1:21-cv-10515-FDS Document1 Filed 03/26/21 Page 8 of 8

1, I, the undersigned, am the general manager of SHM Plymouth, LLC. I certify I have

read the foregoing Verified Complaint In Rem and In Personam, and know its contents.

2. The matters stated in the Complaint are true of my own knowledge and belief except

as to those matters stated on information and belief, and as to those matters, I believe them to be

true.

Executed this 2 day of March, 2021 at Plymouth, Massachusetts.

   

Respectfully submitted,
The plaintiff,

 

GUARD LAW LLC

1165 Washington Street
Hanover, MA 02339

Tel: (781)681-6665

Fax (781)681-6664

Email: steve@guardlaw.net
